Citation Nr: 0840202	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus type II.  

2.  Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

A review of the claims file reveals records of medical 
treatment by Dr. "M.M." of a woman with a name similar to 
that of the veteran, born nine years before the veteran.  The 
records were sent to VA in response to the RO's request for 
records of treatment of the veteran by Dr. "H.S."  Dr. H.S. 
and Dr. M.M. were both associated with Digestive Health 
Associates of Texas.  The veteran had identified Dr. H.S. as 
a provider of treatment for the veteran's hepatitis C, a 
condition for which service-connection has been denied, was 
not appealed, is not before the Board, and is not implicated 
in any of the issues before the Board.  

For these reasons, and as more fully explained in the Duties 
to Notify and Assist section of this decision, the absence of 
records from Dr. H.S. does not require that the Board delay 
the adjudication of the veteran's appeal.  However, the RO 
should take appropriate action with regard to those medical 
records improperly associated with the veteran's claims file 
to guarantee the privacy rights of this individual.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus does not require 
regulation of activities.  

2.  The veteran's PTSD results in depressed mood and affect, 
some short term memory loss, irritability, sleep disturbance, 
hallucinations, and some suicidal thoughts but does not 
result in occupational and social impairment due to such 
symptoms as (for example) suicidal ideation, obsessional 
rituals, illogical, obscure, or irrelevant speech, panic or 
depression affecting the ability to function independently, 
appropriately, or effectively, impaired impulse control, 
difficulty adapting to stressful circumstances, or the 
inability to establish and maintain effective relationships.  

3.  The veteran does not have active malaria or any residuals 
of malaria.  

4.  The veteran's hypertension has never resulted in systolic 
blood pressures predominantly 160 or more or diastolic blood 
pressures predominantly 100 or more.  

5.  The veteran's duodenal ulcer with sliding hiatal hernia 
results in mild symptoms of pyrosis, but does not result in 
melena, hematemesis, anemia, weight loss, impairment of 
health, vomiting, dysphagia, regurgitation, substernal or arm 
or shoulder pain, and results in no severe or moderate 
symptoms.  

6.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 4.1, 4.3, 
4.7, 4.10, 4.119, Diagnostic Code 7913 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  38 C.F.R. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2008).

3.  The criteria for a compensable evaluation for malaria, or 
residuals therefrom, have not been met.  38 C.F.R. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.88b 
Diagnostic Code 6304 (2008).

4.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 C.F.R. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104 Diagnostic 
Code 7101 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
disabling for duodenal ulcer with sliding hiatal hernia have 
not been met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114 Diagnostic Code 7305, 7346 
(2008).

6.  The criteria for a total disability evaluation based on 
individual unemployability due to service- connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

Diabetes Mellitus

Service connection for diabetes mellitus was established in a 
rating decision dated in August 2003, at which time the RO 
assigned a 20 percent disability evaluation.  The veteran 
filed his current claim for a higher disability rating for 
diabetes mellitus in October 2005.

Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  38 C.F.R. § 4.119.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Id.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Id.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Note (2) provides that, when 
diabetes mellitus has been conclusively diagnosed, the 
adjudicator is not to request a glucose tolerance test solely 
for rating purposes.  Id.  

In March 2006, the veteran underwent a VA general medical 
examination.  The veteran reported treatment of his diabetes 
with oral agents for one and one-half years following 
diagnosis in 2003, but that his cirrhosis of the liver 
necessitated stopping medication and he had since treated his 
diabetes with diet.  He reported walking one mile each day 
for exercising.  

Baylor Medical Center treatment notes document inpatient 
treatment in November 2006 following presentation at the 
emergency department for shortness of breath.  These notes 
indicate that the veteran had a history of emphysema.  The 
veteran reported that at baseline he had difficulty 
breathing, but prior to the recent illness had been able to 
walk a mile a day without any issues.  During this 
hospitalization, the veteran was placed on sliding scale 
insulin for treatment of his diabetes.  

VA treatment notes from November 2006 indicate that the 
veteran's diabetes mellitus was uncontrolled due to frequent 
steroid use for chronic obstructive pulmonary disease.  
Glyburide was added to his medication regimen at this time.  
Pulmonary consult notes from January 2007 recorded the 
veteran's report that he has dyspnea on exertion of walking 
one quarter to one half mile.  Notes from March 2007 show 
that the veteran's diabetes was poorly controlled and he was 
started on insulin, with twice per day injections.  

In May 2007, the veteran underwent a VA examination.  The 
examiner stated that the veteran's glucose was stable, he had 
not had any recent episodes of hypoglycemia, and that when he 
had experienced hypoglycemia, treatment with diet has been 
successful.  The veteran denied hospitalization or 
complications from his diabetes.  

In December 2007, the veteran again underwent VA examination.  
The examiner indicated that the veteran's claims file had 
been reviewed.  At this time the veteran had been treating 
his diabetes with insulin for one year and he required 
between 4 and 5 injections per day.  

The veteran's diabetes requires insulin and treatment with 
diet.  However, the record demonstrates that his diabetes 
does not require regulation of activities.  As stated above, 
the veteran walked one mile per day for exercise until his 
nonservice-connected pulmonary disorder prevented exertion 
even at the level of one-quarter mile walks.  The tenor of 
his earlier reports of exercise indicates that this was 
encouraged by medical staff.  

All evidence of record shows that the veteran's diabetes 
mellitus does not require regulation of activity.  Rather his 
exertional limitations result from a nonservice- connected 
disability, chronic obstructive pulmonary disease.  As all 
ratings higher than 20 percent disabling include the 
criterion that diabetes requires regulation of activities, 
his claim must be denied.  The Board does not find evidence 
that evaluation for diabetes mellitus should be any different 
for any separate period based on the facts found during the 
whole appeal period.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).  

PTSD

Service connection for PTSD was established in a May 2005 
rating decision in which the RO assigned the current 50 
percent evaluation.  This appeal did not arise from a 
disagreement with the rating assigned at that time or an 
assertion by the veteran that his PTSD had worsened.  Rather, 
in the April 2006 rating decision, the RO stated that an 
examination had been ordered to determine if his evaluation 
could be increased to aid in qualifying him for a TDIU (on 
other than an extraschedular basis).  

A 50 percent evaluation is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).  

Of record is a report of an April 2005 VA mental health 
examination.  Mental status examination found the veteran to 
have logical, coherent, and relevant thought processes.  The 
examiner described the veteran as articulate, verbal, well-
dressed, well-groomed, cooperative, intelligent, and oriented 
to time, place, person, and situation.  The examiner also 
stated that the veteran's speech was well understood, he had 
a good fund of general information, good ability to solve 
simple arithmetic problems, good verbal comprehension, 
excellent concentration, good social skills, was not 
suicidal, and did not appear to have any significant behavior 
problems.  However, the veteran had a flat and blunted 
affect, some short term memory deficiency, and he reported a 
history of anxiety, depression, insomnia, irritability, and 
hallucinations.  

The examiner stated that the veteran's PTSD symptoms had a 
dramatic effect on his family life and work adjustment.  This 
was based on the veteran's report that he had lost jobs and 
undergone a marital separation due to his PTSD symptoms.  
This examiner assigned a GAF score of 45 specifically for the 
veteran's PTSD.  

In March 2006, the veteran underwent another VA examination 
as to the severity of his PTSD.  Although the RO had not made 
the claims file available to the examiner, the examiner 
obtained a relevant history of the veteran's PTSD that is 
consistent with the information in the claims file.  
Therefore, this examination was a fully informed examination.  
Of particular note is that neither the veteran's outpatient 
treatment records, nor any other evidence of record is more 
favorable to the veteran's claim for an increased rating than 
are those findings during the March 2006 examination.  

This report noted that the veteran was currently unemployed 
after a 3 year job working for a paint company.  He reported 
leaving that job because he was put on long term disability 
necessitated by his hepatitis C and cirrhosis of the liver.  
The veteran denied significant interpersonal problems or 
disciplinary problems on that job.  He did report that he 
frequently was away from work due to his cirrhosis and 
hepatitis C.  

That report also documents the veteran's 37 year marriage, 
with previous problems due to his and his spouse's drug abuse 
but that the marriage had improved.  He reported having one 
close friend, a close relationship with three of his four 
children, and a distant relationship with his son.  He 
reported that he enjoyed watching television and playing with 
his grandchildren.  

The veteran reported a long history of drug and alcohol abuse 
beginning prior to entrance into service.  He reported that 
due to depression and low motivation he fails to groom or 
bathe once or twice per month.  He reported that his spouse 
currently manages the couples money and that he was concerned 
that he may forget to pay his bills if her were to manage the 
money.  The veteran also reported that he no longer engaged 
in previously enjoyed activities, such as fishing, and that 
he had feelings of detachment and estrangement from others, 
including his wife and grown children.  He also endorsed some 
sleep impairment, increased irritability, verbal outbursts of 
anger, and difficulties with concentration.  

Mental status examination began with the veteran arriving 
timely, with minimal personal hygiene, alert, oriented times 
four, generally cognitively intact, of average intellectual 
ability, with steady gait, and fair eye contact.  Speech was 
within normal limits. The veteran described his current mood 
as sluggish and tired.  His affect was slightly dysthymic and 
restricted in range, but generally congruent with reported 
mood.  

The veteran denied suicidal and homicidal ideation but 
reported vague suicidal thought occurring five weeks earlier 
but without plan or intent for self harm.  He endorsed some 
auditory and visual hallucinations congruent with combat 
experience; including hearing Vietnamese speech and visual 
hallucination of fellow soldiers; he denied any command 
hallucinations.  Thought processes were linear and coherent 
with no evidence that the veteran was responding to internal 
stimuli.  Insight and judgment appeared guarded.  

The examiner stated that the veteran's symptoms of PTSD were 
relatively infrequent and appeared to have only a mild to 
moderate impact on social functioning, providing evidence 
against this claim.  The examiner stated that the veteran had 
reported currently using crack cocaine and that this may 
explain in part the reduced frequency of his PTSD symptoms as 
this use may be self medication.  

As to occupational impairment, the examiner stated that 
because the veteran was not working, it could not be 
determined without speculation whether his PTSD had any 
significant impact on his ability to work.  However, taken in 
context with the rest of the examiner's statements it is 
clear that only through speculation could the examiner 
provide an opinion that the veteran's PTSD resulted in 
significant occupational impairment.  The examiner was not so 
restricted in providing an opinion that the veteran's PTSD 
did not cause significant occupational impairment.  In this 
regard, the examiner stated as follows:  

Given his self described history of 
loving to work and a relatively good work 
record at his last job for three years, 
were this veteran able to return to work 
medically, it is likely that he would be 
able to work at least part time.  I do 
not see his current symptoms of PTSD as 
prohibiting him from working." 

This statement is strong evidence that the veteran's PTSD 
results in little occupational impairment.  The examiner also 
found that the veteran's PTSD had mild to moderate impact on 
his current social functioning.  He assigned a GAF score of 
60.  

VA treatment notes provide a disability picture of the 
veteran's PTSD no more severe than that described in the 
examination reports.  While clinic notes from April 2005 
contain the veteran's reports of auditory hallucinations, 
notes from July 2006 indicate that he denied any 
hallucinations.  He has consistently reported suffering from 
depression and has been consistently described as dysthymic.  

In December 2007, the veteran again underwent VA examination 
as to the severity of his PTSD.  This examination included a 
review of the veteran's claims file.  The veteran reported 
irritability, insomnia.  

The examiner reported that, historically, the veteran's 
employment problems were related to substance abuse and 
physical health issues.  At the time of the examination, the 
veteran was on oxygen and used a wheelchair due to his 
chronic obstructive pulmonary disease.  

Mental status examination began with the veteran's arrival in 
a motorized wheelchair and with an oxygen tank.  He was 
causally dressed and poorly groomed.  His social skills were 
variable; he was verbal and cooperative.  The examiner stated 
that the veteran was of below average intelligence, but with 
logical, coherent, and relevant thought process.  His affect 
was spontaneous; he showed no overt signs of anxiety or 
depression, although he reported these in his general life.  
He was well oriented to time, place, person, and situation, 
had an average fund of general information and verbal 
comprehension, and a good capacity for simple arithmetic.  He 
reported a decline in concentration over the last few years 
and was able to recall one item out of three after a 5 minute 
interval.  The examiner stated that this likely due to 
hypoxia and the cumulative effects of years of alcohol and 
drug abuse (a nonservice connected disability, providing more 
evidence against this claim).  Long term memory appeared 
fair. 

Primary symptoms reported by the veteran were irritability 
and depression.  He reported auditory and visual 
hallucinations, passive suicidal ideation with no intent, and 
some homicidal thoughts regarding his adult grandson, but 
without any intent.  

The examiner commented that the veteran's PTSD resulted in 
severe social dysfunction but only had moderate impact on his 
occupational functioning; his main occupational impairment 
resulting from physical illnesses.  Significantly, the 
examiner stated that the veteran's memory impairment and poor 
judgment, as demonstrated by his history, rendered him 
incompetent for VA purposes but that the veteran could manage 
his money with his spouse's direct assistance.  The examiner 
assigned a GAF score of 50.  

Of the above described evidence, the only evidence that the 
veteran's PTSD results in significant occupational impairment 
is the April 2005 examination report.  Of note is that, while 
that report informs the Board as to the history of the 
veteran's PTSD, the report was considered by the RO in the 
May 2005 rating decision.  Since, that decision was not 
appealed to the Board, basing the decision of this appeal on 
findings from that decision that are not shown in later 
evidence would be tantamount to impermissibly revising a 
final decision of the RO.  See 38 C.F.R. § 7105(c).  

All evidence since the May 2005 rating decision indicates 
that the veteran's PTSD causes no more than moderate 
occupational impairment but does cause significant social 
impairment.  However, the nature of the veteran's PTSD 
symptoms is significantly different than those listed in the 
criteria for a 70 percent rating.  While he has consistently 
been found to be depressed, this evidence shows that he does 
not continuously or nearly continuously suffer from panic or 
depression that affects his ability to function 
independently.  Although he is irritable, the evidence shows 
that he has control of his impulses and does not act 
violently.  There is no spatial disorientation.  He has 
sustained effective, if not always agreeable, relationships 
with others and he has successfully adapted to the changes in 
his leisure activities necessitated by his physical 
disabilities.  The veteran's speech has never been found to 
be other than normal.  There is no report of obsessional 
rituals.  While he has had some suicidal ideation, there is 
no indication that this has affected his occupational or 
social functioning.  

The Board notes that the veteran has been described of late 
as having minimal hygiene.  However, this has occurred only 
since his pulmonary disease has severely limited his ability 
to exert himself.  There is no evidence that his declining 
hygiene results from his PTSD.  

Additionally, the Board has considered the December 2007 
report in which the examiner stated that the veteran was not 
competent for VA purposes.  This statement is with regards to 
handling VA benefit funds.  Significantly this opinion was 
based in part on the veteran's poor judgment as gleaned from 
his history.  

While the veteran has a history of drug abuse demonstrating 
poor judgment, the Board does not find this to result in any 
significant occupational impairment.  With regard to the 
examiner's statement that the veteran's poor memory was a 
factor as to his incompetence for VA purposes, the Board 
notes that the veteran has stated that if not for his spouse 
he may forget to pay his bills.  In light of the other 
statements by this examiner, the Board does not find the 
veteran's likelihood to forget to pay his bills to be 
evidence of occupational impairment caused by PTSD.  

Finally, the veteran has fairly consistently reported 
hallucinations.  Yet, there is no evidence that these 
hallucinations actually interfere with his social or 
occupational functioning.  Rather, his occupational 
impairment has consistently been described as being more or 
less unaffected by his PTSD and resulting from his 
nonservice- connected physical illnesses.  Similarly, his 
social impairment has been described as resulting primarily 
from his irritability.  There is no evidence that his 
hallucinations cause any impairment.  

Based on all of the evidence of record, the veteran's PTSD 
does not meet the criteria for a 70 percent rating.  
Therefore, this claim must be denied.  The Board does not 
find evidence that the evaluation for PTSD should be any 
different for any separate period based on the facts found 
during the whole appeal period.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Other service-connected disabilities

As explained below, whether a TDIU is warranted on other than 
an extraschedular basis depends in part on whether certain 
percentages have been assigned for service- connected 
disabilities.  Therefore, even though the veteran has not 
specifically contended that his other service- connected 
disabilities have worsened or are incorrectly evaluated, the 
Board has considered whether any of the veteran's service- 
connected disabilities warrant a rating higher than that 
already assigned.  

Duodenal ulcer with sliding hiatal hernia

Service connection was established for duodenal ulcer with 
sliding hiatal hernia in a December 1970 rating decision and 
the RO assigned the current 10 percent evaluation.  The RO 
has designated a hyphenated Diagnostic Code of 7346-7305 for 
the veteran's duodenal ulcer with sliding hiatal hernia.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned.  
38 C.F.R. § 4.27.  

Diagnostic Codes 7305 and 7346 are listed under the 38 C.F.R. 
§ 4.114, the schedule of ratings for disabilities of the 
digestive system.  38 C.F.R. § 4.114 provides that ratings 
under Diagnostic Codes 7301 to 7329 and 7345 to 7348, 
inclusive, will not be combined with each other.  Rather a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.  

Mild duodenal ulcer, with recurring symptoms once or twice 
yearly is assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  

Moderate duodenal ulcer, characterized by recurring episodes 
of severe symptoms two or three times a year averaging 10 
days in duration; or with continuous moderate manifestations, 
is assigned a 20 percent evaluation.  Id.  

Moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, is 
assigned a 40 percent evaluation.  Id.  

Severe duodenal ulcer, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, is 
assigned a 60 percent evaluation.  Id.  

Ratings for hiatal hernia are found at 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Under this Diagnostic Code, 10 percent 
rating is assignable for a hiatal hernia with two or more of 
the symptoms for the 30 percent evaluation of less severity.  

A 30 percent rating is assignable for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  

A 60 percent rating is assignable for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.  

In June 2005, the veteran underwent a VA general medical 
examination.  During that examination, he reported that he 
had black blood in his stools either three to four times per 
year or monthly, depending on how the examiner's notes are 
interpreted, and that he vomited once per month.  He reported 
that he suffers from epigastric pain if he eats spicy or 
greasy foods, but that he avoids such foods.  The veteran 
reported that he had no constipation or diarrhea.  

The examiner noted that the veteran had an 
esophagogastroduodenoscopy in 2001 which showed esophageal 
varices.  It was the examiner's opinion that the blood in the 
veteran's stools and his abdominal pain was the result of the 
esophageal varices and not the result of his duodenal ulcer.  
The examiner also stated that the veteran's hematocrit, 
measured in May of 2005, indicated that he is not having much 
bleeding.  This is evidence that any blood in the veteran's 
stools is not related to his Duodenal ulcer with sliding 
hiatal hernia but rather is the result of his nonservice- 
connected esophageal varices.  

In March 2006, the veteran underwent another VA general 
medical examination.  During that examination, the veteran 
reported that he has reflux and flatus but with no associated 
nausea, vomiting, diarrhea, constipation, melena or bright 
red blood in his stools, or abdominal pain.  

VA clinic notes from October 2006 document that the veteran 
has diarrhea at times and that the veteran had gained weight 
over the previous four months.  

In the report of a February 2007 VA general medical 
examination, the examiner recorded the veteran's report that 
he has daily flatus and abdominal pains, occasional nausea 
and vomiting, but no diarrhea or constipation.  He reported 
melena three weeks earlier but no bright red blood in his 
stools, and that he has suffered from indigestion and 
heartburn.  

The VA examination reports and VA clinic notes provide 
evidence against assigning an evaluation greater than 10 
percent disabling for the veteran's duodenal ulcer with 
sliding hiatal hernia.  

This disability does not meet the criteria for greater than a 
20 percent evaluation under Diagnostic Code 7346.  There is 
no evidence that this disability has ever resulted in 
substernal or arm or shoulder pain, has ever been productive 
of considerable impairment of health, or has resulted in 
regurgitation or dysphagia.  At most, when the veteran 
deviates from a bland diet, he suffers from some flatus and 
pyrosis.  While the veteran reported that his symptoms occur 
monthly, the symptoms amount to diarrhea occurring once per 
month with no indication that this lasts for any significant 
number of days.  He did report flatus, but the report is in 
the nature of no more than mild symptoms.  As to the 
veteran's reported blood in his stools and abdominal pain, 
the clinician who examined him in June 2005 specifically 
attributed these symptoms to a nonservice- connected 
condition and not to his duodenal ulcer with sliding hiatal 
hernia.  

The evidence shows that the veteran's duodenal ulcer with 
sliding hiatal hernia results in pyrosis, but not dysphagia, 
regurgitation, substernal or arm or shoulder pain, or any 
significant impairment of his health.  Hence, the 
preponderance of evidence of record is against assigning an 
evaluation higher than 10 percent disabling under Diagnostic 
Code 7346.  

The veteran's duodenal ulcer with sliding hiatal hernia does 
not meet the criteria for greater than a 10 percent 
evaluation under Diagnostic Code 7305.  The blood in his 
stools has been clinically attributed to his nonservice- 
connected esophageal varices, and specifically not to his 
service- connected disability.  All evidence of record is 
against a finding that the veteran suffers anemia.  
Significantly, the veteran's own reports are conflicting as 
to how often, and even if, he has vomiting.  However, the 
evidence shows that the veteran's vomiting, when it does 
occur, is of very short duration, in the nature of single 
episodes, monthly at worst.  There is no evidence that he has 
episodes of vomiting that continue for days, or that his 
duodenal ulcer with sliding hiatal hernia results in any 
symptoms that could be considered severe.  Thus, the 
veteran's duodenal ulcer with sliding hiatal hernia results 
in no more than mild symptoms occurring for short durations.  

The Board finds that the evidence, taken as a whole, shows 
that the veteran's duodenal ulcer with sliding hiatal hernia 
more nearly approximates the criteria for a 10 percent 
evaluation under any applicable diagnostic code.  Hence, an 
evaluation higher than 10 percent disabling must not be 
assigned.  The Board does not find evidence that the 
evaluation for duodenal ulcer with sliding hiatal hernia 
should be any different for any separate period based on the 
facts found during the whole appeal period.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Malaria

Service connection was established for malaria in a September 
1969 rating decision, and the current noncompensable 
evaluation was assigned.  

Malaria is evaluated under 38 C.F.R. § 4.88b, Diagnostic Code 
6304.  Malaria as an active disease is evaluated as 100 
percent disabling.  Id.  A note under Diagnostic Code 6304 
states that the diagnosis of malaria depends on 
identification of the malarial parasites in blood smears but 
that if the veteran served in an endemic area and presents 
with signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Id.  
Relapses of malaria must be confirmed by the presence of 
malarial parasites in blood smears.  Id.  Thereafter 
residuals of malaria, such as liver or spleen damage, are to 
be rated under the appropriate system.  Id.  

In every instance where the rating schedule does not provide 
for a noncompensable (zero percent) evaluation, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation have not been met.  
38 C.F.R. § 4.31.  

In June 2005, the veteran underwent a VA general medical 
examination.  The examination report indicates that there was 
no evidence of malaria and that the veteran had not had 
symptoms of malaria since 1969.  In March 2006, he again 
underwent a VA general medical examination.  Under a section 
for diagnoses is listed "[m]alaria no residuals."  
Similarly, in February 2007, the veteran underwent a VA 
general medical examination.  The examiner stated that the 
veteran has had no recurrence of his malaria, diagnosed 
during service.  

No other evidence of record shows that the veteran has had 
active malaria or any residuals of malaria.  Additionally, 
all evidence of record is against a finding that he has any 
residuals of malaria.  Although the veteran has been 
diagnosed with cirrhosis of the liver, no clinician has 
indicated that his cirrhosis is residual from or otherwise 
related to malaria.  All evidence of record is against 
assigning a compensable evaluation for malaria or residuals 
of malaria.  The Board does not find evidence that the 
evaluation for malaria should be any different for any 
separate period based on the facts found during the whole 
appeal.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Hypertension

Service connection for hypertension was established in the 
May 2003 rating decision in which the RO assigned the current 
noncompensable evaluation.  

In every instance where the rating schedule does not provide 
for a noncompensable (zero percent) evaluation, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation have not been met.  
38 C.F.R. § 4.31.  

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id 
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1). For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

During the March 2006 VA general medical examination the 
veteran's systolic blood pressure was measured at 160 and his 
diastolic pressure was measured at 80.  The examiner stated 
that the veteran was treated for hypertension with Ramipril.  
He remarked that the veteran had no prior strokes, seizures, 
or epilepsy.  

The February 2007 report of the VA general medical 
examination, which included a review of the claims file, 
contains the examiner's statement that the veteran's 
hypertension is treated with isinopril.  The examiner stated 
that the veteran had not suffered any strokes, seizures, 
epilepsy, renal disease, or peripheral vascular disease.  
Systolic pressure was 140 and diastolic pressure was 83.  

A review of the entire claims file reveals that the veteran 
has never had a diastolic pressure predominantly greater than 
100, or a systolic pressure predominantly greater than 160.  

All evidence of record is against assigning a compensable 
evaluation for the veteran's hypertension.  This disability 
is properly rated as noncompensable.  Hence, a higher 
evaluation must not be assigned.  The Board does not find 
evidence that the evaluation for hypertension should be any 
different for any separate period based on the facts found 
during the whole appeal period.  38 C.F.R. § 4.31.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Extraschedular consideration 

The RO explicitly determined that referral for extraschedular 
consideration was not warranted for the veteran's PTSD and 
diabetes mellitus.  Similarly, the Board has considered 
whether referral for extraschedular consideration is 
warranted for these disabilities as well as the veteran's 
other service- connected disabilities.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Ratings assigned for the veteran's service-connected 
disabilities contemplate the disability and symptomatology of 
each and every manifestation of those disabilities.  There 
are no manifestations of these disabilities that have not 
been contemplated by the rating schedule and assigned an 
adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.

TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service- connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2008).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.

Where these percentage requirements are not met, entitlement 
to the benefit on an extraschedular basis may be considered 
when the veteran is unable to secure or follow a 
substantially gainful occupation by reason of service- 
connected disabilities, and consideration is given to the 
veteran's background including his employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

In order to be granted a TDIU, the veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but not to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Service connection is currently in effect for the following 
disabilities suffered by the veteran: PTSD, evaluated as 50 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; duodenal ulcer with sliding hiatel hernia, 
evaluated as 10 percent disabling; malaria, evaluated as 
noncompensable; and hypertension, evaluated as 
noncompensable.  This results in a combined evaluation for 
compensation of 60 percent.  See 38 C.F.R. § 4.25.  

The veteran has no single disability rated 60 percent 
disabling or higher.  Hypertension and diabetes mellitus, in 
this case, may be considered together as one disability; 
however these two disabilities considered as one are not 
ratable at 60 percent disabling or higher.  The veteran's 
combined evaluation for all of his service-connected 
disabilities is less than 70 percent disabling.  Therefore, 
38 C.F.R. § 4.16(a) is not for application.  

However, the Board must consider application of 38 C.F.R. 
§ 4.16(b); i.e., the Board must determine whether referral 
for extraschedular consideration is warranted.  This reduces 
to determining whether the veteran's service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  The Board finds that this 
is not the case.  

The veteran's duodenal ulcer with sliding hiatel hernia, 
malaria, and hypertension, have never been shown to prevent 
him from securing and following a substantially gainful 
occupation or to have ever interfered with his employment.  
The only report that his PTSD even caused interference with 
employment is that from the April 2005 VA examination.  
However, even that evidence does not show that his PTSD 
rendered him unable to secure or follow a substantially 
gainful occupation.  

Indeed, prior to worsening of his nonservice-connected 
pulmonary disease, the veteran was able to secure and follow 
a substantially gainful occupation, as is evidenced by his 
three year employment with a paint company.  By the veteran's 
own account, the reason he cannot work is due solely to his 
nonservice-connected disabilities, providing evidence against 
his own claim.  Although he has provided different reasons, 
with the exception of a statement made during the April 2005 
VA mental health examination, the veteran has not asserted 
that he is unable to work because of his service-connected 
disabilities.  

In that April 2005 examination report, the veteran reported 
that he had lost jobs due to his PTSD symptoms and, based on 
this assertion, the examiner stated that the veteran's PTSD 
had a dramatic effect on his work adjustment.  

Even if the Board were to afford this evidence considerable 
value, which the Board does not, this is not evidence that 
the veteran's PTSD renders him unable to secure or follow a 
substantially gainful occupation, but merely evidence that 
his PTSD may make working more difficult than if he did not 
have PTSD.  

More probative of the reason the veteran is unable to work is 
the evidence from the other examination reports.  The March 
2006 general medical examination report contains the 
veteran's report that the main reason that he is not working 
is because he has no energy, is tired all of the time, and 
cannot lift anything because of low back and hip pain.  
During that same examination, the veteran stated that his 
diabetes hepatitis, hiatal hernia, gastroesophageal reflux 
disease, PTSD, and malaria, do not keep him from working.  

The March 2006 mental health examination report contains the 
veteran's report that he stopped working at the paint company 
when he was put on long term disability because of his 
hepatitis C and cirrhosis of the liver.  This is again found 
to be strong evidence that his service-connected disabilities 
do not result in his unemployment.  The examiner stated that 
he could not determine, without resorting to speculation, 
whether the veteran's PTSD had any significant impact on his 
ability to work.  That examiner also stated that the 
veteran's work history was relatively strong for three years 
prior to when he stopped working due to his hepatitis C and 
cirrhosis of the liver.  Indeed, the March 2006 mental health 
examination indicated that, rather than the veteran's PTSD 
causing employment difficulties, his inability to work due to 
nonservice-connected disabilities has exacerbated his PTSD 
symptoms.  Significantly, the examiner opined that he did 
"not see his current symptoms of PTSD as prohibiting him 
from working."  

During the December 2007 VA examination, the veteran reported 
that he missed approximately one half of the year during his 
last year of working at the paint company.  The report states 
that the main reason that the veteran can no longer work is 
because of his chronic shortness of breath as he becomes 
short of breath with the slightest exertion.  

In commenting on the veteran's disabilities, the December 
2007 examiner stated that the veteran's diabetes would hinder 
him in working.  But this hindrance, as the examiner 
explained, would result from the veteran's need of four or 
five insulin doses per day.  The Board finds the use of the 
examiners word hinder to be telling in this case, given this 
explanation.  While, the Board can certainly understand that 
the need for injections of insulin during working hours would 
be troublesome, the Board finds that this hindrance is not 
tantamount to rendering the veteran unable to secure or 
follow a substantially gainful occupation.  

Thus, all evidence of record shows that the veteran is unable 
to work because of his nonservice- connected disabilities, 
and but for those disabilities, he would be able to continue 
in long term gainful employment just as he had prior to when 
these nonservice- connected disabilities forced him to stop 
working.  

Additionally, the record shows that the veteran is not so 
limited by education or work experience so as to combine with 
his service connected disabilities to warrant referral for a 
TDIU based on extraschedular consideration.  The December 
2007 examination report indicates that the veteran has 
completed the eleventh grade but has earned a government 
equivalency diploma.  A review of the record shows that the 
veteran has been employed by a paint company, making paint; 
worked at a custom cabinet company for twelve years until he 
hurt his back lifting cabinets; and worked for ten years at 
an aluminum company.  The veteran also reported that he 
stopped working due to his physical decline but that when he 
was employed he did a good job and was always a good worker, 
although he acknowledged that he missed work due to drug and 
alcohol binges.  

Similarly the clinician, who examined the veteran with regard 
to his PTSD, provided that the veteran's PTSD symptoms, along 
with other maladaptive traits, impacted his ability to work 
to some degree.  However, this examiner stated that the 
veteran was able to maintain long term employment until his 
health (physical) started to decline.  Most telling is the 
examiner's statement that the veteran's PTSD has only had 
moderate impact on occupational functioning and that the 
veteran's main occupational problems relate to his physical 
illness.  

The preponderance of the evidence shows that the veteran's 
service connected disabilities do not render him unable to 
secure or follow a substantially gainful occupation.  Rather, 
his nonservice connected disabilities, primarily his chronic 
obstructive pulmonary disease, cause his unemployment.  
Additionally, the record shows that even taking into 
consideration the veteran's work history and educational 
background it cannot be reasonably said that his service 
connected disabilities cause him to be unable to secure or 
follow a substantially gainful occupation. 

In short, the veteran was able to secure and follow a 
substantially gainful occupation until his nonservice- 
connected disabilities caused him to stop working.  Since 
that time, the record shows that the veteran's nonservice- 
connected disabilities; primarily his chronic obstructive 
pulmonary disease has worsened to the extent that he now 
requires oxygen and needs the use of a motorized wheelchair.  
Furthermore, the record shows that this disability has also 
affected the veteran's mental faculties, as evidenced by his 
decline in intellectual functioning and concentration, which 
the clinician who examined the veteran in December 2007 
attributed to hypoxia.  

The preponderance of the evidence just described shows that 
the veteran cannot work, not because of his service- 
connected disabilities, but solely because of his nonservice- 
connected disabilities.  Hence, the requirements of 38 C.F.R. 
§ 4.16 are not met.  Referral for extraschedular 
consideration for a TDIU is not warranted.  The veteran's 
appeal as to denial of a TDIU must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

As stated above, VA's duty to notify is triggered by receipt 
of the claim for benefits.  The history of these claims 
clarifies the duty that was triggered in this case.  In a May 
2005 rating decision, the RO granted service connection for 
PTSD and assigned an initial evaluation of 50 percent 
disabling.  In October 2005, the RO received a statement from 
the veteran that he "would like to put in for a pay increase 
and for my unemployment."  A Report of Contact dated in 
November 2006 indicates that the veteran clarified via a 
phone conversation that he was claiming an increase for his 
diabetes and for unemployability.  In the April 2006 rating 
decision, the RO indicated that the RO had raised the issue 
of an increased rating for PTSD as part of the claim for a 
TDIU, stating "[w]e have ordered a second posttraumatic 
stress disorder examination to see if we can increase your 
disabilities to qualify for individual unemployability."  
The veteran did not file a claim for an increased disability 
rating for malaria, duodenal ulcer with sliding hiatal 
hernia, or hypertension.  

Hence, his claims for a TDIU and for an increased rating for 
diabetes mellitus are the only basis for requiring VCAA 
notice.  Regardless, VCAA notice has been provided for all 
claims specifically decided by the RO in the decision on 
appeal.  

The VCAA duty to notify was satisfied by way of letters sent 
to the veteran in November 2005, November 2006, and in two 
copies of a letter dated in March 2006.  Together these 
letters fully addressed all three notice elements.  However 
only the November 2005 letter was sent prior to the initial 
RO decision in this matter.  The November 2005 letter 
informed the veteran of the evidence needed to substantiate 
the claim for a TDIU and VA's and the veteran's respective 
duties in obtaining that evidence.  This letter addressed the 
evidence necessary to establish a higher rating for diabetes 
mellitus and the type of evidence that would be appropriate 
for that purpose.  However, the letter told the veteran only 
that he may submit evidence showing that his service- 
connected diabetes had increased in severity; the type of 
notice that the Court found deficient in Vazquez-Flores.  The 
November 2005 letter did not mention how VA assigns effective 
dates in the event that the claims were granted.  

In cases such as this, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Here, the VCAA duty to notify not satisfied prior to the 
initial decision by the RO was satisfied subsequently by way 
of the letters dated in March 2006 and November 2006.  The 
letters dated in March 2006 provided the veteran with the 
notice required for an increased rating claim as to how 
disability ratings and effective dates are assigned.  As 
there are no special measurements or tests required for 
rating diabetes mellitus or PTSD those letters sufficiently 
apprised the veteran of the evidence needed to substantiate 
higher ratings for PTSD and diabetes mellitus.  Those letters 
also informed the veteran of his and VA's respective duties 
in obtaining evidence.  

The November 2006 letter provided the veteran with VCAA 
notice as to the inferred claim for a higher rating for PTSD.  
Indeed, this letter provided the veteran with the rating 
criteria for the next higher rating for PTSD.  The letter 
also told the veteran to either send evidence that would 
substantiate a higher rating or to send VA information that 
would substantiate a higher rating for PTSD.  Enclosed with 
that letter was a VA Form 21-4142, the release of information 
form that would allow VA to assist the veteran in obtaining 
evidence.  

Although the March 2006 and November 2006 letters notice 
letters were not sent before the initial RO decision in this 
matter, the Board finds that this error was not prejudicial 
to the veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the RO also readjudicated the case by way of a Statement of 
the Case issued in February 2007, and Supplemental Statements 
of the Case issued in May 2007, July 2007, and January 2008, 
after the after the notice was provided.  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and assisted the veteran in obtaining private 
treatment records from W.H., M.D. and the Baylor Medical 
Center.  

In March 2005, the veteran filed a claim for service 
connection for cirrhosis of the liver.  In July 2006, the 
veteran submitted a VA FORM 21-4142, AUTHORIZATION AND 
CONSENT TO RELEASE INFORMATION TO THE DEPARTMENT OF VETERANS 
AFFAIRS (VA), in which he identified three private treatment 
providers and provided full addresses for each provider.  
These were the Baylor Hospital for treatment of diabetes and 
his heart in June 2006, Dr. "W.H.", for treatment of 
hepatitis C and cirrhosis in 2001, and Dr. "H.S." for 
treatment of hepatitis C and cirrhosis in 2001.  He did not 
sign that form.  In August 2006, the RO sent the veteran a 
letter informing him of the incomplete nature of his 21-4142.  
In September 2006, the RO received a 21-4142 signed by the 
veteran and listing Dr. H.S., Dr. W.H. and the Baylor 
Hospital.  This form contained only the city, state and zip 
code of each provider, listed different dates of treatment as 
to the physicians and specified the conditions for which 
treatment was rendered as "sick" in all instances.  

Given these two forms, with the second reasonably construed 
as being sent only to provide the necessary authorizing 
signature, the only provider identified as having provided 
treatment relevant to the issues before the Board is the 
Baylor Medical Center.  

Obtained from the Baylor Medical Center are treatment records 
showing treatment for cardiac symptoms and for diabetes.  
Also associated with the claims file is a letter from Dr. 
H.S. sent to Dr. D.H.  The letter refers to the veteran and 
states that the veteran was seen in a follow up visit for 
hepatitis C and cirrhosis.  This tends to confirm that the 
treatment rendered by Dr. H.S. was for the veteran's 
hepatitis C and cirrhosis, consistent with the veteran's 
initial 21-4142.  

As noted above, a letter dated in September 2006 was sent to 
Dr. H.S. from the RO requesting records of treatment of the 
veteran.  This letter was returned to the RO the following 
month along with over 80 pages of records of someone who is 
not this veteran.  The matter of properly addressing these 
records has been referred to the RO in the INTRODUCTION of 
the instant decision.  The Board here explains why there has 
been no breach of VA's duty to assist due to the failure to 
obtain the veteran's identified records from Dr. H.S.  

In rating decisions dated in July 2005 and June 2007, the RO 
denied service connection for cirrhosis of the liver.  The RO 
also denied service connection for hepatitis C in the June 
2007 rating decision.  Those denials have not been appealed 
to the Board and are not before the Board at this time.  

Because the veteran identified the treatment provided by Dr. 
H.S. to conditions for which the veteran is not service 
connected and are not before the Board, the failure of the RO 
to obtain the veteran's records from Dr. H.S. is not a 
failure to assist the veteran in development of the issues 
that are before the Board.  38 U.S.C.A. § 5103A specifically 
provides that VA has a duty to assist the veteran in 
obtaining relevant treatment records that are adequately 
identified by the veteran.  These records from Dr. H.S. were 
identified by the veteran as relevant to claims for service 
connection for cirrhosis and hepatitis C; not as relevant to 
the issues before the Board.  

Beyond the above, the Board must note for the record the 
extensive work the RO has undertaken in order to assist the 
veteran with his claims. 

A VA mental health examination was afforded the veteran in 
March 2006.  A VA general medical examination was afforded 
the veteran in February 2007.  The February 2007 examination 
addressed the veteran's service connected physical 
disabilities and the effect of his service and non-service 
connected disabilities as to employment.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


